Citation Nr: 9924986	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder, to 
include intervertebral disc syndrome of the lumbar region 
with neuropathy and low back strain.  

(The issue of whether a November 1997 decision of the Board 
of Veterans' Appeals (Board) which declined to reopen a claim 
of service connection for a back disorder, to include 
intervertebral disc syndrome of the lumbar spine with 
neuropathy and low back strain, involved clear and 
unmistakable error, will be addressed in a separate 
decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
March 1946.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from an August 1995 rating decisions of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been presented to reopen claim a 
claim of service connection for a back disorder.  The veteran 
appealed this determination to the Board.  In a November 1997 
decision, the Board also concluded that new and material 
evidence had not been presented and declined to reopen the 
claim.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  In September 1998, the VA 
Office of the General Counsel filed an unopposed motion to 
remand the matter to the Board for reconsideration in light 
of the Federal Circuit Court of Appeals' (Circuit Court) 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  In 
an order issued in November 1998, the Court granted the 
motion, vacated the Board's November 1997 decision and 
remanded the matter to the Board for further action.  

In a March 1999 letter, the Board notified the veteran that 
he had 30 days to submit additional evidence and argument in 
support of his claim.  No additional evidence was received 
and no further argument was presented on this issue.  In a 
May 1999 statement related to the claim based on clear and 
unmistakable error, the veteran asserted that he believed all 
the evidence he submitted had been overlooked.  He related 
that he had presented five lay statements, and presented his 
own sworn testimony and that of a colleague.  In a July 1999 
informal hearing presentation, the veteran's representative 
presented no further argument on the issue being addressed in 
this decision.  

It is noted that, in a recent case, Kutscherousky v. West, 
No. 98-2267 (U.S. Vet. App. May 4, 1999), the Court held 
that, in every case in which the Court remands to the Board a 
matter for adjudication or readjudication, an appellant is 
entitled, until 90 days have expired after the Board mails to 
the appellant a post-remand notice, to submit additional 
evidence and argument in support of his or her claim.  This 
decision was issued after the Board had issued its post-
remand notice to the veteran and his representative.  
Nevertheless, the Board finds that adequate time to 
supplement the record has been afforded the veteran in light 
of the time frame in which the Board is issuing the present 
decision.  


FINDINGS OF FACT

1.  A Board decision in November 1989 denied reopening the 
veteran's claim for service connection for a back disorder.  
The veteran was informed of the decision and did not appeal.  
The claim was originally denied by the Board in 1961 and 
again in April 1988.  

2.  Certain evidence submitted subsequent to the November 
1989 Board decision is not new, but cumulative and redundant 
in nature; other evidence submitted subsequent to the 
November 1989 Board decision is new, but not material because 
it does not relate to the veteran's back disorder, or relate 
any such disorder to his military service.  

CONCLUSIONS OF LAW

1.  The November 1989 Board decision, denying a request to 
reopen the claim for service connection for a back disorder, 
became final when a timely appeal was not filed.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).

2.  The evidence submitted since the final November 1989 
denial of service connection for a back disorder is not new 
and material; thus, the claim of service connection may not 
be reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By rating decision in May 1961 service connection was denied 
for low back strain, postural.  The Board affirmed the denial 
in December 1961.  Evidence reviewed included service medical 
records, private physicians' statements, reports of treatment 
at VAH Beckley, and testimony at a personal hearing at the 
RO.  The Board noted that service medical records showed a 
notation of mild kyphosis at entrance into service and were 
negative for complaints of or findings of a back disorder.  
The Board also noted the veteran's claim that he had 
sustained, and been treated for, a back injury in service.  
The Board concluded that kyphosis was not aggravated during 
service and that lumbosacral strain was not incurred in 
service.  Thereafter, lay statements were submitted in 
support of the veteran's position that he was in good health 
upon entering service.  The denial was confirmed by the RO.

In April 1988 the Board again considered the veteran's claim 
for service connection for a chronic acquired back disorder.  
The evidence submitted since the previous denial included VA 
Hospital records from 1973, VA outpatient treatment records 
from 1973 and 1974, private physician records of 1981, 1983, 
1986 and 1987, and testimony of the veteran and his wife at a 
hearing in 1987.  The Board found that there continued to be 
an absence of contemporaneously recorded clinical or 
radiological documentation on file reflecting disability of 
the back or residuals of a back injury during service and 
that chronic pathology of the spine, including arthritis, was 
first demonstrated many years after the veteran's discharge 
from service.  

In November 1989 the Board again considered the veteran's 
claim for service connection for a back disorder.  The 
evidence submitted since the previous denial in 1988 included 
VA Hospital records showing laminectomy and cervical spine 
fusion for spondylosis in 1988 and testimony at a personal 
hearing at the RO in 1989.  The Board found that the 
additional evidence did not establish that a back disorder 
began in service, or that the preexisting kyphosis increased 
in severity during service, and denied the claim.

In April 1995 the current claim was commenced.  The veteran 
asserted that substantial new evidence in support of his 
claim could be obtained from the Richmond VAMC.  In a 
statement dated in June 1995, the veteran reported that he 
was treated after discharge from service by a Dr. Chambers 
but that it was impossible to obtain his records because the 
doctor had died and his records had been destroyed.  He also 
reported that he had been treated at the Beckley VAMC when it 
first opened and at the Richmond VAMC in the early 1950's and 
early 1960's.  He stated that his eye sight was affected in 
the early 1970's and that during his last hospitalization at 
the Richmond VAMC in 1995 he overheard an intern say that his 
eye sight could be damaged due to the condition of the nerves 
in his back and legs.  

Records from the Richmond VAMC document treatment from March 
1992, to April 1995 and hospitalization from April 10, 1995 
to April 13, 1995.  Treatment was essentially for complaints 
of vertigo and dizziness.  There are no notations of 
complaints or findings referable to the veteran's low back.  
Diagnoses included cervical vertigo.  It was noted he was 
legally blind and had some hearing loss.  The hospitalization 
in April 1995 was for sensory ataxia with past medical 
history of bilateral glaucoma and optic atrophy with 
blindness.  It was noted he had been followed for several 
years for this questionable ataxia.  There were positive 
findings on a cervical spine MRI.  Discharge diagnoses 
included:  sensory ataxia; gastroesophageal reflux disease; 
glaucoma; and atherosclerotic disease.  

Also received were copies of records of treatment in 1953 and 
1958 at the Beckley VA Hospital.  These reports were already 
of record, having been submitted prior to the original 
adjudication of the veteran's claim in 1961.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in March 1996.  He stated that he had no 
back problems during his school years which ended in the 
eighth grade.  He then worked in a shipyard until he entered 
service.  He was examined at entrance into service and was 
not told he had any disorders and was accepted into service.  
In approximately March or April 1943 he was carrying a tent 
with two other soldiers when "they turned loose of it" and 
he still had it and went to the ground.  He said they took 
him for treatment and he was given a shot of Morphine.  He 
said he was taken to a tent or field hospital.  He remained 
there about two weeks.  He stated he did not have a 
separation examination.  He was married in December 1946 and 
began driving a school bus in 1947.  He saw a Dr. Chambers in 
1947 because he was having low back pain in the same place as 
he had had in service.  He was having trouble bending and 
straightening.  In 1953 he went to the VA Hospital in Beckley 
and he was thereafter told to go to Richmond (VA).  In 1965 
he reinjured his back "putting" a girl on a bus.  He 
received workers compensation for a short time.  A friend and 
fellow bus driver, B. S., testified.  He stated he met the 
veteran in November 1948 and noticed at that time that the 
veteran had trouble bending and straightening his back.  He 
stated he asked the veteran about it at that time and the 
veteran said he injured his back in service.  Mr S. stated 
the veteran's back disorder had worsened since that time.  

Statements from five different lay witnesses, who claimed 
varying familiarity with the veteran, were received in March 
1996.  Each witness claimed to have personal knowledge that 
the veteran did not have any back disorder prior to entering 
service.

II.  Analysis

When a claim for VA benefits is finally disallowed, that 
claim may not be reopened unless the claimant submits new and 
material evidence.  As a result, the Board may consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the claim was finally disallowed on any basis.  
38 U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
In Hodge, the Federal Circuit indicated that the Colvin test 
of "material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra. 

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach outlined in Manio v. Derwinski with a 
three-step approach.  See also Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under this three-step approach, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) to 
have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

Lay assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Hickson v. West, 11 
Vet. App. 374 (1998).  Lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993).  

The basis for the Board's denial in November 1989 was that 
the evidence of record did not establish that the veteran's 
current back disorder was manifested in service, or shown to 
be related to an injury in service; and his kyphosis 
preexisted service and was not aggravated by service.  Some 
of the additional evidence received is cumulative or 
duplicative of previous evidence considered and provides no 
new information to show that the veteran's current back 
disorder was manifested in, or aggravated by, service, or was 
related to his military service.  In particular, the 
veteran's statements merely reiterate his contention that his 
back disorder was manifested in service or shortly 
thereafter.  In addition, the lay statements merely reiterate 
the contention that the veteran had no physical problems 
prior to his entrance into service.  These statements are 
insufficient to reopen a previously denied claim because none 
of the persons making the statements are shown to have 
medical expertise.  See Hickson, Moray, supra.  Furthermore, 
most of the medical evidence submitted consisted of duplicate 
treatment records that were considered by the Board in its 
prior denials of the veteran's claim.  In these denials, it 
was conceded that the veteran sustained an injury to his back 
in service; however, there was no medical evidence 
documenting treatment shortly after his discharge, or any 
medical statements relating the veteran's current back 
disability to that injury in service.  Finally, other medical 
evidence submitted would be considered new; however, the 
Board finds that those records are not material to the 
veteran's claim because they do not pertain to his back 
disability, but rather document treatment for other other 
disabilities.  

In short, the veteran has not presented any relevant evidence 
that is different than evidence previously considered in 
conjunction with his original claim or that is relevant to 
the issue of his back disorder and its relationship to any 
injury in service.  Accordingly, the Board concludes that the 
additional evidence submitted does not constitute new and 
material evidence as defined by 38 C.F.R. § 3.156(a).  It is 
either not new, or it is not so significant by itself or in 
connection with the evidence previously assembled that it 
must be considered in order to fairly decide the merits of 
the claim.  Consequently, the claim of service connection for 
a back disorder may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for a back 
disorder is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

